DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on   
Claims  are currently pending and have been examined.
Response to Arguments and Amendments
Applicant's arguments, (see Page ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been fully considered and are not persuasive.  Additionally, the examiner respectfully notes that a new, different interpretation is now made in response to the amendments of claims 1 and 5. Therefore, the rejection has been maintained and only updated with new citations and interpretations in order to sufficiently address the amendments to the claim.
Regarding the original Claim Interpretation and contingent limitations, Original Claims  are system (or apparatus or product) claims containing structure that performs a function which only needs to occur if a condition precedent is met in original Limitations ()-().  Accordingly, the analysis set forth in Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) applies to system (or apparatus or product) claim contingent limitations. See MPEP § 2111.04(II). 
 In the analysis of system (or apparatus or product) claims containing structure that performs a function which only needs to occur if a condition precedent is met, the Schulhauser, analysis set forth in MPEP § 2111.04(II) applies.  Under that analysis, the broadest reasonable interpretation of system claims having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur. This interpretation of the system claim differs from the method claim because the structure is present in the system regardless of whether the condition is met and the function is actually performed.  In the instant application, the system claims recite a controller [See Claim 1] and circuitry [See Claim 5] as structure.  Therefore, the ECU controller recited in , which is a structure capable of performing the functions of contingent claim limitations ()-() (see Claim Interpretation – Contingent Limitations infra) is sufficient to satisfy the requirement of containing a structure for performing the function, should the condition occur.  However, the examiner notes that the currently amended claims do not recite conditional limitations.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Ide (US 2019/0092330), hereinafter Ide.
Regarding Claim , 
 discloses:
A vehicle exterior environment recognition apparatus comprising:
a controller (¶¶) configured to:
estimate an own-vehicle travel path to be traveled by an own vehicle (¶¶)
derive a target-vehicle travel path containing a point on a target vehicle and forming a curve that is parallel to the own-vehicle travel path (¶¶, 0131-0140, 0147);
derive a target-vehicle speed vector as a speed vector of the target vehicle (¶¶; “ For example, the three-dimensional objects include moving objects such as pedestrians, bicycles, and automobiles, and stationary objects such as utility poles, trees and guardrails. Hereinafter, these three-dimensional objects may be referred to as “target objects” in some cases.”; Furthermore, the target object recognition part 17c adopts the relative speed Vfx included in the radar sensor detection information as the final relative speed Vfx(n) of the target object (n).”); and
execute follow-up control based on an angle formed by the target-vehicle speed vector and a tangential line to the target-vehicle travel path at the point on the target vehicle (¶¶.  
Regarding Claim , 
 discloses:
A vehicle exterior environment recognition apparatus, comprising circuitry (¶¶) configured to:
estimate an own-vehicle travel path to be traveled by an own vehicle (¶¶)
derive a target-vehicle travel path containing a point on a target vehicle and forming a curve that is parallel to the own-vehicle travel path (¶¶, 0131-0140, 0147);
derive a target-vehicle speed vector as a speed vector of the target vehicle (¶¶; “ For example, the three-dimensional objects include moving objects such as pedestrians, bicycles, and automobiles, and stationary objects such as utility poles, trees and guardrails. Hereinafter, these three-dimensional objects may be referred to as “target objects” in some cases.”; Furthermore, the target object recognition part 17c adopts the relative speed Vfx included in the radar sensor detection information as the final relative speed Vfx(n) of the target object (n).”);
execute follow-up control based on an angle formed by the target-vehicle speed vector and a tangential line to the target-vehicle travel path at the point on the target vehicle (¶¶.  
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747